Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reponses to Remarks / Miscellaneous 

	Applicant’s remarks relate to newly claimed features previously unconsidered by the examiner. The examiner therefore withdraws the prior office action and replaces it with this action necessitated by the amendment. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-12 and 14-20 are rejected under 35 USC 103 in light of Iiyas et al, US Pub 2012/0323910 (Dec. 20, 2012), in further light of Ceri et al, US 20110040749 A1 (Feb. 17, 2011). All dependent claims incorporate the rejections of the claims on which they depend.

As to claim 1:


A computer-implemented method comprising: 
receiving a query having a plurality of predicates; (Ilyas: paragraph 47, wherein the search is for a car, and the predicates relate to preferences describing aspects of cars; paragraph 60) 
executing the query on one or more relations of one or more databases to generate a plurality of query results, comprising executing the plurality of predicates to generate a plurality of tuple values; ((Ilyas: paragraphs 59-61)
generating a query derivation graph for the query, wherein the query derivation graph comprises: 
nodes that each represent one or more distinct tuple values of the plurality of tuple values, and edges between pairs of nodes, wherein each edge between a respective pair of nodes represents one or more predicates of the plurality of predicates of the query that generated tuple values corresponding to the respective pair of nodes connected by the edge, during the execution of the query; (Ilyas: paragraph 53, generating a directed graph that comprises concepts (related to predicates) and vertices that represent the relationship between the concepts, representing nodes related to the tuples) 
generating, from the query derivation graph, a plurality of feature vectors for the plurality of query results, including for each query result of the plurality of query results, generating a respective feature vector of a plurality of feature values; (Ilyas: paragraphs 118, 125, and 145, and disclosing the calculation of the vectors)
identifying, from a plurality of trained ranking models that each correspond to a different query, a particular trained ranking model specific to the query and that is trained based on prior labeled feature vectors for prior query results generated from one or more prior executions of the query; (Ilyas: paragraphs 118, 125, and 145, and disclosing the calculation of the vectors, and a model based on the vectors)
generating a plurality of labeled feature vectors from the plurality of feature vectors for the plurality of query results, including using the particular trained ranking model to compute a score for each respective feature vector of the plurality of feature vectors, the score denoting a predicted relevance of a corresponding query result of the plurality of query result;
ranking the plurality of query results according to the plurality of labeled feature vectors (Ilyas: paragraph 212)

Ilyas does not disclose, but Ceri in an analogous art discloes:

identifying, from a plurality of trained ranking models that each correspond to a different query, a particular trained ranking model specific to the query and that is trained based on prior labeled feature vectors for prior query results generated from one or more prior executions of the query; (Ceri: figure 1; figure 2, particularly elements 205, 120, 121, 122, and 215; figure 3, particularly element 220; figure 4, particularly 320, 325, 330, and 350; figure 5, particularly elements 310, 315, 320, 35-39, 330, 335, 452, 406, and 350; and paragraphs 16, 41, 43-46, disclosing a system of decomposing a query into subqueries, and for each subquery, determining a subquery specific engine based on the feature vectors for each of the subqueries; paragraph 50, disclosing the search and combination of search queries) 
generating a plurality of labeled feature vectors from the plurality of feature vectors for the plurality of query results, including using the particular trained ranking model to compute a score for each respective feature vector of the plurality of feature vectors, the score denoting a predicted relevance of a corresponding query result of the plurality of query result; (Ceri: figure 1; figure 2, particularly elements 205, 120, 121, 122, and 215; figure 3, particularly element 220; figure 4, particularly 320, 325, 330, and 350; figure 5, particularly elements 310, 315, 320, 35-39, 330, 335, 452, 406, and 350; and paragraphs 16, 41, 43-46, disclosing a system of decomposing a query into subqueries, and for each subquery, determining a subquery specific engine based on the feature vectors for each of the subqueries; paragraph 50, disclosing the search and combination of search queries)

In Ilyas, the prior art discloses consideration of a plurality of specific features, performance modeling, and results ranking and refinement, in light of defined contexts and domains (Ilyas: figure 3, particularly elements 305, 308, 310). The preference modeling suggests consideration of multiple potential models, although this is not shown. In Ceri, the prior art makes explicit what is suggested by Ilyas, namely that a query can be broken down into consistent parts, and each part can be directed to a specific engine based on the domain, which are reflected by the subquery. Before the effective date of the filing, a person having ordinary skill in the art would combine the teachings of Ilyas and Ceri for a predictable result of having the feature vector determined by Ceri processed by subquery specific engines of Ceri, increasing the efficiency and accuracy of the search results. 



As to claim 2:
The computer implement method of claim 1, wherein generating, from the query derivation graph, the plurality of feature vectos for the plurality of query results comprises: computing one or more properties of a query derivation subgraph for a particular query result in the plurality of query results. ( Ilyas: paragraph 154, wherein a “tournament” represents as query derivation subgraph)

As to claim 3:
The computer implement method of claim 2, wherein the one or more properties of the query derivation subgraph comprise graph metrics, wherein the graph metrics comprise one or more metrics for the nodes of the query derivation graph, the edges of the query derivation graph, or for relationships between the edges and the nodes of the query derivation graph. ( Ilyas: paragraph 158)

As to claim 4:
The computer implemented method of claim 3, wherein the one or more properties of the query derivation subgraph comprise a graph metric representing a number of times a particular predicate type was executed while executing the query to generate the particular ( Ilyas: paragraph 189, wherein the weight of the graph represents a number of times the predicate type was executed in the graph)

As to claim 5:
The computer implemented method of claim 3, wherein the one or more properties of the query derivation subgraph comprise a graph metric representing a number of nodes in the query derivation subgraph. ( Ilyas: paragraph 163, wherein the total number of nodes are represented in the complexity graph)


As to claim 6:
The computer implement method of claim 3, wherein generating, from the query derivation graph, the plurality of feature vectors for the plurality of query results comprises: generating a graph embedding of the query derivation subgraph for the particular query result, wherein the graph embedding represents the one or more properties of the query derivation subgraph.  ( Ilyas: paragraph 158)

As to claim 7:
The computer implemented method of claim 3, wherein the one or more properties of the query derivation subgraph comprise a graph metric representing a number of edges in the query derivation subgraph. ( Ilyas: paragraph 153-155, changed the number of edges in the graph relative to the query)

As to claim 8:
The computer implemented method of claim 1, further comprising training the particular trained ranking model on labeled data obtained by: executing the query on the one or more relations of the one or more databases to generate the plurality of query results, and obtaining the labeled data as user feedback for each query result of the plurality of query results. ( Ilyas: paragraph 174, receiving information from the user as part of the query assessment) 


As to claim 9:
The computer implemented method of claim 8, further comprising: after executing the query on the one or more relations of the one or more databases to generate the plurality of query results:   obtaining the user feedback for each query result of the plurality of query results, and updating weights of the trained ranking model using the user feedback.   ( Ilyas: paragraph 174, receiving information from the user as part of the query assessment)

As to claim 10:
The computer method of claim 9, further comprising: after executing the query on the one or more relations of the one or more databases to generate the plurality of query results: executing the query again on the one or more relations of the one or more databases to generate a plurality of second query results, obtaining second user feedback for each second query result of the plurality of second query results, and updating the weights of the trained ranking model using the second user feedback ( Ilyas: paragraph 154, wherein a “tournament” uses feedback to update the ranking model)


As to claim 11:
The computer-implemented method of claim 1, further comprising: 
receiving a plurality of queries; (Ilyas: paragraph 47, wherein the search is for a car, and the predicates relate to preferences describing aspects of cars; paragraph 60)
for each query in the plurality of queries, executing the query on the one or more relations of the one or more databases to generate a respective plurality of query results; and  (Ilyas: paragraphs 59-61)
for each respective plurality of results, generating a labeled feature vector for each query result in the respective plurality of query results, including using the particular trained ranking model to compute a score for each labeled feature vector, the score denoting a predicted relevance of the query result.  (Ilyas: paragraphs 118, 125, and 145, and disclosing the calculation of the vectors)

The examine additionally takes notice of MPEP 2143, and notes that claim 11 repeats the process of claim one for additional iterations, and notes that this repetition of parts does not yield any unexpected results, and thus is obvious.  

As to claim 12:
The computer-implemented method of claim 1, wherein the particular trained ranking model is trained to generate scores for query results obtained from executing the query. (Ilyas: paragraphs 118, 125, and 145, and disclosing the calculation of the vectors, and a model based on the vectors)

As to claim 14:
The computer-implemented method of claim 1, wherein the one or more relations of the one or more databases are source code elements of one or more source code bases. (Ceri: paragraph 11; paragraph 226, where in the code is intermediate code from the virtual machine framework) 

As to claim 15:
The computer-implemented method of claim 1, further comprising: displaying on a display of a user device the ranked plurality of query results. (Cori: paragraph 14, “domain query is received through a user interface and presented to Search Engines, which extract ranked lists of elements.  The model presents a collection of operations for manipulating such ranked lists; operations collectively constitute a computer program that produces an answer to the multi-domain query.”) 


Claims 16-20 are parallel claims to those noted above, and are rejected for the same reasons as noted above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is cautioned to avoid entry of any new matter in any amendment(s) to the claim(s), drawing(s), or specification. Any amendment or correction which enters new matter may trigger a rejection under 35 USC 112 ¶ 1 and / or 35 USC 132(a). See also MPEP 706.03(o). 
The examiner respectfully requests that any amendments to the claims be accompanied by written remarks which show pinpoint support from the specification for each new limitation. Such a showing will assist in expediting prosecution. 
For additional art discovered by the examiner and deemed to be relevant, please see form 892. 

Please note that any document submitted by applicant in connection with this or any other matter must be made part of the official record as required by the Federal Records Act, 44 U.S.C. 3101 et seq. Any instruction contained in any submission requesting the examiner not to enter a document into the record will be disregarded.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached at 571-272-3677.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Tuesday, January 11, 2022
/K. A. M./
Examiner, Art Unit 2157

/James Trujillo/            Supervisory Patent Examiner, Art Unit 2157